Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.852 Page 1 of 9



 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10   UNITED STATES OF AMERICA,                   Case No. 19-cr-4768-GPC
11                     Plaintiff,                FIRST AMENDED ORDER
                                                 OF CRIMINAL FORFEITURE
12         v.
13   MORAD MARCO GARMO (1),
14                     Defendant.
15
16        On October 7, 2020, this Court entered its Preliminary Order of Criminal
17 Forfeiture, which condemned and forfeited to the United States all right, title and
18 interest of MORAD MARCO GARMO (1) (“Defendant”) in the following
19 properties:
20               (1)   5,360 ROUNDS OF 7.62 MM AMMUNITION (SEIZED
                       AS ITEM #650)
21
                 (2)   25 ROUNDS OF FEDERAL 9MM AMMUNITION (SEIZED
22                     AS ITEM #78)
23               (3)   COBRA ENTERPRISES , INC . / KODIAK INDUSTRIE
                       MODEL CB38 . 38 CALIBER DERRINGER, SN : CT045564
24
                 (4)   COLT COBRA .38 CALIBER REVOLVER, SN: A80727
25
                 (5)   COLT DETECTIVE SPECIAL . 38 CALIBER REVOLVER,
26                     SN : 21368M
27               (6)   COLT DETECTIVE SPECIAL .38 CALIBER REVOLVER,
                       SN : M04560
28 //
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.853 Page 2 of 9




 1             (7)    COLT MAGNUM CARRY . 357 CALIBER REVOLVER, SN : SY1396
 2             (8)    COLT SAA . 45 CALIBER REVOLVER, SN : 87502SA
 3             (9)    CZ (CESKA ZBROJOVKA) MODEL CZ P- 07 9MM PISTOL,
                      SN : C014422
 4
               (10)   CZ (CESKA ZBROJOVKA) MODEL CZ P-10 C PISTOL,
 5                    SN : C381287
 6             (11)   CZ (CESKA ZBROJOVKA) PISTOL , SN : C811552
 7             (12)   GLOCK GMBH MODEL 19 9MM PISTOL , SN : XNH690
 8             (13)   HECKLER AND KOCH MODEL P7 9MM PISTOL , SN : 76548
 9             (14)   KAHR ARMS - AUTO ORDNANCE MODEL CW380 . 380 CALIBER
                      PISTOL, SN : RK7080
10
               (15)   KIMBER PRO CARRY II 9MM PISTOL , SN: KRF23210
11
               (16)   KIMBER MODEL K6S . 357 CALIBER REVOLVER, SN : RV024450
12
               (17)   PHOENIX ARMS CO. MODEL HP22A . 22 CALIBER PISTOL,
13                    SN : 4434886
14             (18)   POLAND PISTOL, SN : JS03691
15             (19)   RUGER MODEL P944DC . 40 CALIBER PISTOL, SN : 30803379
16             (20)   RUGER BLACKHAWK . 357 CALIBER REVOLVER, SN : 3871204
17             (21)   RUGER MODEL GPlOO . 357 CALIBER REVOLVER, SN : 17730080
18             (22)   RUGER MODEL SP101 . 357 CALIBER, SN : 57106474
19             (23)   RUGER VAQUERO . 40 CALIBER, SN : 5749871
20             (24)   SIG- SAUER MODEL P220 . 45 CALIBER PISTOL, SN: 37B000145
21             (25)   SIG-SAUER PISTOL, SN : 66A105681
22             (26)   SMITH & WESSON MODEL 10 . 38 CALIBER REVOLVER,
                      SN : CEZ9978
23
               (27)   SMITH & WESSON MODEL 12 . 38 CALIBER REVOLVER,
24                    SN : D823758
25             (28)   SMITH & WESSON MODEL 19 . 357 CALIBER REVOLVER,
                      SN: 7K56927
26
               (29)   SMITH & WESSON MODEL 19 . 357 CALIBER REVOLVER,
27                    SN: DKU8368
28 //
                                     -2-                           19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.854 Page 3 of 9




 1             (30)   SMITH & WESSON MODEL 60 .38 CALIBER REVOLVER,
                      SN: 7 4736
 2
               (31)   SMITH & WESSON MODEL 60 .38 CALIBER REVOLVER,
 3                    SN: Rl60786
 4             (32)   SMITH & WESSON MODEL 61 7 . 22 CALIBER REVOLVER,
                      SN: DDZ0607
 5
               (33)   SMITH & WESSON MODEL 627 . 357 CALIBER REVOLVER,
 6                    SN: CZP0847
 7             (34)   SMITH & WESSON MODEL 64 .38 CALIBER REVOLVER,
                      SN: 63514
 8
               (35)   SMITH & WESSON MODEL 66 . 357 CALIBER REVOLVER,
 9                    SN: CEY3933
10             (36)   SMITH & WESSON MODEL 66 . 357 CALIBER REVOLVER,
                      SN: DJJ5111
11
               (37)   SMITH & WESSON BODYGUARD . 38 CALIBER REVOLVER,
12                    SN: CPY7500BG38
13             (38)   TAURUS MODEL 85 .38 CALIBER REVOLVER, SN: IT4 2 980
14             (39)   WALTHER PPQ 9MM PISTOL, SN: FCC6047
15             (40)   WILSON COMBAT MODEL CQB .45 CALIBER PISTOL,
                      SN: WCT284 20
16
               (41)   AERO PRECISION MODEL Xl5 RIFLE, SN: AR05098
17
               (42)   BRAVO COMPANY MFG INC. MODEL BCM4 RIFLE, SN: A028574
18
               (43)   CENTURY ARMS INTERNATIONAL MODEL AK-63DS 7. 62 MM
19                    RIFLE, SN: Al36925
20             (44)   CHILDERS GUNS, LLC MODEL CGl 7.62 MM RIFLE, SN: AM03246
21             (45)   F.N. (FN HERSTAL) SCAR 17S RIFLE, SN: HC37214
22             (46)   IZHMASH (IMEZ) SAIGA 7.62 MM RIFLE, SN: 13419980
23             (47)   M&M INC. (M&M INDUSTRIES) MODEL MlOX ELITE 7.62 MM
                      RIFLE, SN: C01067
24
               (48)   MORRISSEY INC. MODEL AAM-47 7.62 MM RIFLE, SN: AA006714
25
               (49)   ROMARM/CUGIR MODEL GP WASR 10/62 7. 62 MM RIFLE,
26                    SN: 1971CA0780
27             (50)   ROSSI MODEL 1892 HARTFORD .357 CALIBER RIFLE, SN: K263436
28             (51)   RUGER MODEL 10/22 . 22 CALIBER RIFLE, SN: 82637553
                                     -3-                          19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.855 Page 4 of 9




 1                (52)   RUGER AMERICAN RIFLE, SN: 690025548
 2                (53)   SPRINGFIELD ARMORY, MODEL M1A . 308 RIFLE, SN: 408758
 3                (54)   UNKNOWN MANUFACTURER RIFLE, SN: 2781452
 4                (55)   WINCHESTER MODEL 94AE . 30-30 CALIBER RIFLE, SN: 5232454
 5                (56)   ZASTAVA RIFLE, SN: M92PV062648
 6                (57)   MOSSBERG MODEL 500A 12-GAUGE SHOTGUN, SN: R689024
 7                (58)   MOSSBERG MODEL 590 12 -GAUGE SHOTGUN, SN: T620688
 8                (59)   REMINGTON ARMS COMPANY, INC. MODEL 870 EXPRESS
                         MAGNUM 12-GAUGE SHOTGUN, SN: AB340745M
 9
                  (60)   REMINGTON ARMS COMPANY , INC ., MODEL 870 POLICE
10                       MAGNUM 12-GAUGE SHOTGUN , SN : RS95864Y
11                (61)   TWO CZ P1OC 9MM MAGAZINES (SEIZED AS ITEM #77).
12
13         For thirty (30) consecutive days ending on November 27, 2020, the
14 United States published on its forfeiture website, www.forfeiture.gov, notice of the
15 Court’s Order and the United States’ intent to dispose of the properties in such
16 manner as the Attorney General may direct, pursuant to 21 U.S.C. § 853(n) and
17 Rule G(4) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
18 Forfeiture Actions, and further notifying all third parties of their right to petition the
19 Court within thirty (30) days of the final publication for a hearing to adjudicate the
20 validity of their alleged legal interest in the properties.
21         On October 15, 2020, Notice of Order of Forfeiture was sent by Federal
22 Express as follows:
23 Name and Address                   Tracking No.                     Result
24 Leo Joseph Hamel (2)               771807551713               Delivered on 10/20/20
   c/o Michael Pancer
25 Attorney at Law
   105 West F Street, 4th Floor
26 San Diego, CA 92101-6036
27 //
28 //
                                           -4-                            19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.856 Page 5 of 9




 1 Name and Address                  Tracking No.                    Result
 2 Giovanni Vincenzo Tilotta (3) 771807626987                  Delivered on 10/20/20
   c/o Jeremy D. Warren, Esq.
 3 Warren & Burstein
   501 W. Broadway, Suite 240
 4 San Diego, CA 92101-8595
 5 Fred Magana (4)                   771807661783              Delivered on 10/16/20
   c/o Ezekiel E. Cortez, Esq.
 6 550 West C Street, Suite 790
   San Diego, CA 92101-3516
 7
   Waiel Yousif Anton (5)            771807766880              Delivered on 10/20/20
 8 c/o Eugene G. Iredale, Esq.
   Iredale & Yoo, APC
 9 105 West F Street, 4th Floor
   San Diego, CA 92101-6036
10
   Hollan Garmo                      771807811730              Delivered on 10/20/20
11 4780 Lee Avenue
   La Mesa, CA 91942-6941
12
13         On November 6, 2011, Hollan Garmo filed her Petition in Opposition to
14 Forfeiture (ECF No. 121) and Motion for Return of Property (ECF No. 122) as to
15 some or all of the assets forfeited in this case. On November 30, 2020, the Court
16 entered an Order continuing the hearing on the petition to March 26, 2021. The
17 United States was instructed in the Order to file a response to the petition on or
18 before March 5, 2021.
19         Thirty (30) days have passed following the final date of notice by publication
20 and notice by Federal Express, and no third party except Hollan Garmo has made a
21 claim to or declared any interest in the forfeited properties described above.
22         Accordingly, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
23 that, as a result of the failure of any third party except Hollan Garmo to come forward
24 or file a petition for relief from forfeiture as provided by law, all right, title and
25 interest of MORAD MARCO GARMO (1) and any and all third parties except
26 Hollan Garmo in the following properties are hereby condemned, forfeited and vested
27 in the United States of America:
28 //
                                         -5-                            19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.857 Page 6 of 9




 1             (1)    5,360 ROUNDS OF 7.62 MM AMMUNITION (SEIZED
                      AS ITEM #650)
 2
               (2)    25 ROUNDS OF FEDERAL 9MM AMMUNITION (SEIZED
 3                    AS ITEM #78)
 4             (3)    COBRA ENTERPRISES , INC . / KODIAK INDUSTRIE
                      MODEL CB38 . 38 CALIBER DERRINGER, SN : CT045564
 5
               (4)    COLT COBRA .38 CALIBER REVOLVER, SN: A80727
 6
               (5)    COLT DETECTIVE SPECIAL . 38 CALIBER REVOLVER,
 7                    SN : 21368M
 8             (6)    COLT DETECTIVE SPECIAL .38 CALIBER REVOLVER,
                      SN : M04560
 9
               (7)    COLT MAGNUM CARRY . 357 CALIBER REVOLVER, SN : SY1396
10
               (8)    COLT SAA . 45 CALIBER REVOLVER, SN : 87502SA
11
               (9)    CZ (CESKA ZBROJOVKA) MODEL CZ P- 07 9MM PISTOL,
12                    SN : C014422
13             (10)   CZ (CESKA ZBROJOVKA) MODEL CZ P-10 C PISTOL,
                      SN : C381287
14
               (11)   CZ (CESKA ZBROJOVKA) PISTOL , SN : C811552
15
               (12)   GLOCK GMBH MODEL 19 9MM PISTOL , SN : XNH690
16
               (13)   HECKLER AND KOCH MODEL P7 9MM PISTOL , SN : 76548
17
               (14)   KAHR ARMS - AUTO ORDNANCE MODEL CW380 . 380 CALIBER
18                    PISTOL, SN : RK7080
19             (15)   KIMBER PRO CARRY II 9MM PISTOL , SN: KRF23210
20             (16)   KIMBER MODEL K6S . 357 CALIBER REVOLVER, SN : RV024450
21             (17)   PHOENIX ARMS CO. MODEL HP22A . 22 CALIBER PISTOL,
                      SN : 4434886
22
               (18)   POLAND PISTOL, SN : JS03691
23
               (19)   RUGER MODEL P944DC . 40 CALIBER PISTOL, SN : 30803379
24
               (20)   RUGER BLACKHAWK . 357 CALIBER REVOLVER, SN : 3871204
25
               (21)   RUGER MODEL GPlOO . 357 CALIBER REVOLVER, SN : 17730080
26
               (22)   RUGER MODEL SP101 . 357 CALIBER, SN : 57106474
27
               (23)   RUGER VAQUERO . 40 CALIBER, SN : 5749871
28
                                     -6-                           19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.858 Page 7 of 9




 1             (24)   SIG- SAUER MODEL P220 . 45 CALIBER PISTOL, SN: 37B000145
 2             (25)   SIG-SAUER PISTOL, SN : 66A105681
 3             (26)   SMITH & WESSON MODEL 10 . 38 CALIBER REVOLVER,
                      SN : CEZ9978
 4
               (27)   SMITH & WESSON MODEL 12 . 38 CALIBER REVOLVER,
 5                    SN : D823758
 6             (28)   SMITH & WESSON MODEL 19 . 357 CALIBER REVOLVER,
                      SN: 7K56927
 7
               (29)   SMITH & WESSON MODEL 19 . 357 CALIBER REVOLVER,
 8                    SN: DKU8368
 9             (30)   SMITH & WESSON MODEL 60 .38 CALIBER REVOLVER,
                      SN: 7 4736
10
               (31)   SMITH & WESSON MODEL 60 .38 CALIBER REVOLVER,
11                    SN: Rl60786
12             (32)   SMITH & WESSON MODEL 61 7 . 22 CALIBER REVOLVER,
                      SN: DDZ0607
13
               (33)   SMITH & WESSON MODEL 627 . 357 CALIBER REVOLVER,
14                    SN: CZP0847
15             (34)   SMITH & WESSON MODEL 64 .38 CALIBER REVOLVER,
                      SN: 63514
16
               (35)   SMITH & WESSON MODEL 66 . 357 CALIBER REVOLVER,
17                    SN: CEY3933
18             (36)   SMITH & WESSON MODEL 66 . 357 CALIBER REVOLVER,
                      SN: DJJ5111
19
               (37)   SMITH & WESSON BODYGUARD . 38 CALIBER REVOLVER,
20                    SN: CPY7500BG38
21             (38)   TAURUS MODEL 85 .38 CALIBER REVOLVER, SN: IT4 2 980
22             (39)   WALTHER PPQ 9MM PISTOL, SN: FCC6047
23             (40)   WILSON COMBAT MODEL CQB .45 CALIBER PISTOL,
                      SN: WCT284 20
24
               (41)   AERO PRECISION MODEL Xl5 RIFLE, SN: AR05098
25
               (42)   BRAVO COMPANY MFG INC. MODEL BCM4 RIFLE, SN: A028574
26
               (43)   CENTURY ARMS INTERNATIONAL MODEL AK-63DS 7. 62 MM
27                    RIFLE, SN: Al36925
28             (44)   CHILDERS GUNS, LLC MODEL CGl 7.62 MM RIFLE, SN: AM03246
                                     -7-                          19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.859 Page 8 of 9




 1              (45)   F.N. (FN HERSTAL) SCAR 17S RIFLE, SN: HC37214
 2              (46)   IZHMASH (IMEZ) SAIGA 7.62 MM RIFLE, SN: 13419980
 3              (47)   M&M INC. (M&M INDUSTRIES) MODEL MlOX ELITE 7.62 MM
                       RIFLE, SN: C01067
 4
                (48)   MORRISSEY INC. MODEL AAM-47 7.62 MM RIFLE, SN: AA006714
 5
                (49)   ROMARM/CUGIR MODEL GP WASR 10/62 7. 62 MM RIFLE,
 6                     SN: 1971CA0780
 7              (50)   ROSSI MODEL 1892 HARTFORD .357 CALIBER RIFLE, SN: K263436
 8              (51)   RUGER MODEL 10/22 . 22 CALIBER RIFLE, SN: 82637553
 9              (52)   RUGER AMERICAN RIFLE, SN: 690025548
10              (53)   SPRINGFIELD ARMORY, MODEL M1A . 308 RIFLE, SN: 408758
11              (54)   UNKNOWN MANUFACTURER RIFLE, SN: 2781452
12              (55)   WINCHESTER MODEL 94AE . 30-30 CALIBER RIFLE, SN: 5232454
13              (56)   ZASTAVA RIFLE, SN: M92PV062648
14              (57)   MOSSBERG MODEL 500A 12-GAUGE SHOTGUN, SN: R689024
15              (58)   MOSSBERG MODEL 590 12 -GAUGE SHOTGUN, SN: T620688
16              (59)   REMINGTON ARMS COMPANY, INC. MODEL 870 EXPRESS
                       MAGNUM 12-GAUGE SHOTGUN, SN: AB340745M
17
                (60)   REMINGTON ARMS COMPANY , INC ., MODEL 870 POLICE
18                     MAGNUM 12-GAUGE SHOTGUN , SN : RS95864Y
19              (61)   TWO CZ P1OC 9MM MAGAZINES (SEIZED AS ITEM #77).
20
21        IT IS FURTHER ORDERED that any and all interest of the following persons
22 are specifically terminated and forfeited to the United States of America as to the
23 above-referenced properties: Leo Joseph Hamel (2), Giovanni Vincenzo Tilotta (3),
24 Fred Magana (4), and Waiel Yousif Anton (5).
25 //
26 //
27 //
28
                                       -8-                          19cr4768
Case 3:19-cr-04768-GPC Document 137 Filed 01/07/21 PageID.860 Page 9 of 9




 1        IT IS FURTHER ORDERED that the Bureau of Alcohol, Tobacco, Firearms
 2 and Explosives shall maintain custody of the properties pending third party
 3 proceedings pursuant to the petition of Hollan Garmo.
 4        IT IS SO ORDERED.
 5
 6 Dated: January 7, 2021
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                       -9-                      19cr4768
